                                                Notice Recipients
District/Off: 0971−3                  User: awong2                       Date Created: 1/21/2021
Case: 20−30819                        Form ID: DCLM                      Total: 2


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Benja Incorporated     26 Cragmont Avenue       San Francisco, CA 94116
15260579 FRANCHISE TAX BOARD               BANKRUPTCY SECTION MS A340               PO BOX
            2952       SACRAMENTO CA 95812−2952
                                                                                                   TOTAL: 2




      Case: 20-30819         Doc# 78-1       Filed: 01/21/21       Entered: 01/21/21 17:36:24      Page 1 of
                                                         1
